Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-47 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWOZDEK et al. (US 2010/0320018 A1, hereinafter GWOZDEK) in view of LAMBERT et al. (US 7,595,607, hereinafter LAMBERT) and in further view of JIN et al. (US 2016/0107526 A1, hereinafter JIN).
                
    PNG
    media_image1.png
    551
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    615
    media_image2.png
    Greyscale

As per claim 45, GWOZDEK discloses a battery management system for an electric or hybrid vehicle, wherein the battery management system comprises:

a controller configured to communicate with a vehicle drive (See Fig.1, Item#50, discloses a controller in communication with vehicle motor/ generator 14 which also connects via the axles to the wheels) and a charging detector for detecting whether a battery is being charged (See Fig.6, Step#202 and Par.35 discloses detecting when battery is being charging by detecting a current flowing through the battery charger Fig.1, Item#40); wherein the controller is configured to send a signal to  stop the vehicle from moving (See Pars.37-39, disclose the hand brake or the parking brake will be prevented from moving, the applicant’s view if that GWOZDEK discloses the limitations of claim 1, however incase the applicant interprets inhibiting operation of the vehicle drive as to stopping the motor from operating, a second a battery, wherein the battery is a rechargeable battery configured to include at least one battery cell, the at least one battery cell consisting of at least one LiFeP04 cell, LiCo02 cell, LiMn204 cell, lithium titanate cell, and/or lithium sulphur cell or wherein the controller is configured to taper down a battery charging current when the battery reaches a temperature of at least 43°C.
LAMBERT discloses a vehicle charging system wherein when a battery is determined to be in a position to be charged, the motor of the vehicle is deactivated (See Col.3, lines 10-13).
GWOZDEK and LAMBERT are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK with that of LAMBERT by deactivating the motor when the battery is being charged for the benefit of protecting the vehicle against driving off accidentally during charging, while preserving battery power. However GWOZDEK and LAMBERT do not disclose a battery, wherein the battery is a rechargeable battery configured to include at least one battery cell, the at least one battery cell consisting of at least one LiFeP04 cell, LiCo02 cell, LiMn204 cell, lithium titanate cell, and/or lithium sulphur cell or wherein the controller is configured to taper down a battery charging current when the battery reaches a temperature of at least 43°C.
JIN discloses a charging system for a vehicle battery (See Fig.2, Item#14, discloses an energy storage battery), wherein the battery is a rechargeable battery configured to include at least one battery cell, the at least one battery cell consisting of at least one LiFeP04 cell, LiCo02 cell, LiMn204 cell, lithium titanate cell, and/or lithium sulphur cell (See Par.76, discloses 
GWOZDEK, LAMBERT and JIN are analogous art since they all deal with vehicle battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date if the invention to modify the invention disclosed GWOZDEK and LAMBERT with that of JIN by using a lithium-titanate battery and tapering the charging current when the battery reaches a temperature of at least 43°C for the benefit of providing a battery that can be charged faster than a regular lithium-ion battery while protecting the battery against damage caused by overheating.

As per claim 46, GWOZDEK, LAMBERT and JIN disclose the battery management system of claim 45 wherein the controller is configured to communicate over a network, and wherein in response to an instruction received over the network, the controller is configured to send a signal to the vehicle drive overriding the signal to inhibit operation of the vehicle drive (See GWOZDEK, Fig.1, disclose signal lines between the battery charger and ECU  and between the ECU and motor/generator via the power electronics, also see Fig.6, discloses when a charging signal is received, drive-away prevention is communicated to appropriate mechanism; in LAMBERT the inhibit signal is sent to the motor).



As per claim 52, GWOZDEK, LAMBERT and JIN disclose the battery management system of claim 45 as discussed above, wherein the charging detector comprises a current sensor (See GWOZDEK, Fig.6, Step#202 and Par.35 discloses detecting when battery is being charging by detecting a current flowing through the battery charger Fig.1, Item#40.

Claims 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWOZDEK in view of LAMBERT and JIN and in further view of TERADA et al. (US 6,483,272 B1, hereinafter TERADA).
As per claim 48, GWOZDEK, LAMBERT and JIN disclose the battery management system of claim 47 as discussed above, however GWOZDEK, LAMBERT and JIN do not disclose  comprising a charge indicator configured to provide an indication of the level of charge of the battery, wherein:
in response to the charge indicator indicating that the level of charge is below a charge threshold, the controller is configured to send a charging advert over the network; and

TERADA discloses a vehicle charging system comprising a charge indicator configured to provide an indication of the level of charge of the battery, wherein: in response to the charge indicator indicating that the level of charge is below a charge threshold, the controller is configured to send a charging advert over the network (See Fig.10, Step#D3, discloses receiving from the vehicle the charging status of the vehicle and detecting if it is below a certain threshold); and in response to the charge indicator indicating that the level of charge is above a charge threshold, the controller no longer sends a charging advert over the network (See Fig.9, Step#C20, discloses moving to a standby state when charging completion is detected).
GWOZDEK, LAMBERT, JIN and TERADA are analogous art since they all deal with vehicle battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, LAMBERT and JIN with that of TERADA by sending a charging request when the battery state of charge is below a certain level and stopping the charge request signal when the battery reaches a certain threshold for the benefit of protecting the battery against overcharge. 

As per claims 49 and GWOZDEK, LAMBERT, JIN and TERADA disclose the battery management system of claim 48 as discussed above wherein the charge indicator comprises a voltage sensor (See TERADA, Fig.3, Item#117, discloses a battery management and control comprising a voltage sensor, see voltage input), however they do not disclose, and wherein the charge threshold is for example 3.6V. It would have been obvious to one of ordinary skill in the 

As per claims 50-51, GWOZDEK, LAMBERT and JIN disclose the battery management system of claim 46, however GWOZDEK, LAMBERT and JIN do not disclose wherein the controller is configured to send a repeating current request message to a charging point over the network, and in response to the controller receiving a response to the current request message, send the signal to inhibit operation of the vehicle drive (See LAMBERT, discloses a pulse detector for detecting a superimposed pulse and when it is detected, vehicle movement is inhibited).
TERADA discloses wherein the controller is configured to send a repeating current request message to a charging point over the network, and in response to the controller receiving a response to the current request message, send the signal to inhibit operation of the vehicle drive (See Fig.10, Step#D3, discloses receiving from the vehicle the charging status of the vehicle and detecting if it is below a certain threshold, also See Fig.9, Step#C20, discloses moving to a standby state when charging completion is detected). 
GWOZDEK, LAMBERT, JIN and TERADA are analogous art since they all deal with vehicle battery charging.
It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, LAMBERT and JIN with that of TERADA to inhibit charging after the charging station approves the vehicle’s charging request for the benefit of preventing the vehicle from driving away once charging is authorized.
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWOZDEK in view of LAMBERT and JIN and in further view of TSUTSUI (US 2014/0354242 A1, hereinafter TSUTSUI).
As per claim 53, GWOZDEK, LAMBERT and JIN disclose the battery management system of claim 45 as discussed above, however GWOZDEK, LAMBERT and JIN do not disclose wherein the battery management system comprises a voltage sensor for measuring a voltage of the battery, and wherein the controller is configured to disconnect the charging current to the battery in response to the measured battery voltage exceeding a voltage threshold value, wherein the threshold is larger than a nominal operating voltage range of the battery.
TSUTSUI discloses a device and charging control method comprising a voltage sensor for measuring a voltage of the battery (See Par.80, discloses sensing battery voltage such that at T21 battery voltage is determined to exceed a predetermined threshold), and wherein the controller is configured to disconnect the charging current to the battery in response to the measured battery voltage exceeding a voltage threshold value, wherein the threshold is larger than a nominal operating voltage range of the battery (See Par.80, discloses that when the battery voltage exceeds a predetermined voltage threshold, the protection IC 53 stops charging by preventing the charging current from being supplied to the battery cell 51).
GWOZDEK, LAMBERT, JIN and TSUTSUI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GWOZDEK, LAMBERT and JIN with that of TSUTSUI by monitoring the battery voltage and terminating charging current when 
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim 45 have been considered but are moot in view of the new grounds of rejection. Added reference JIN address the new limitations added by the applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859